Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 1 of 20



                           IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                 WEST PALM BEACH DIVISION

               Case Number:__________________-CIV-_____________________

  RAYMOND T. MAHLBERG,
             Plaintiff,
  v.
  INTERMIX HOLDCO INC.
  d/b/a Intermix,
             Defendant.
  ________________________________/

                          COMPLAINT FOR PERMANENT INJUCTIVE RELIEF

         COMES NOW, Plaintiff Raymond T. Mahlberg (“Plaintiff “or “Mahlberg”), by and

  through undersigned counsel, files this Complaint for Permanent Injunctive Relief pursuant to

  Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s 12181-12189

  (“ADA”), 28 U.S.C. §2201 and 2202 as well as 28 CFR Part 36 Regulations. Plaintiff states as

  follows.



                           INTRODUCTION AND NATURE OF THE ACTION

         1. This Court has jurisdiction over this case based on federal question jurisdiction, as

  provided in 28 U.S.C. §1331 and the provisions of the ADA.

         2. Plaintiff is a visually impaired and legally blind person (disabled) who requires

  assistance through screen-reading software to read website content using his computer. Plaintiff

  uses the term “blind” or “visually impaired” as legally blind. Disable as defined by ADA and

  Amendment acts of 2008, 42 USC §12101 (ADAAA).



                                                 1	  
  	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 2 of 20




         3. In the statutory text, Congress determined that "individuals with disabilities

  continually encounter various forms of discrimination," including "communication barriers". 42

  U.S.C. § 12182(a).

         4. Defendant’s adjunct website https://www.intermixonline.com/ and specifically the

  Florida website https://www.intermixonline.com/ (the “Website” or “Defendant’s website”) is

  not fully or equally accessible to blind or visually impaired consumers in violation of the

  “ADA.” As a result, Plaintiff seeks a permanent injunction to cause a change in INTERMIX

  HOLDCO INC. (“Defendant” or “INTERMIX”) policies, practices and procedures so that

  Defendant’s website will become, and remain, accessible to blind. Plaintiff seeks injunctive

  relief, attorneys’ fees and costs, including, but not limited to, court costs and expert fees,

  pursuant to Title III of the Americans with Disabilities Act of 1990, as amended, 42 U.S.C. §§s

  12181-12189 (“ADA”) and 42 U.S.C. 2000a-3(a). See also 28 U.S.C. 2201 and 2202 as well as

  ADA 28 CFR Part 36 Regulations.

         5. Throughout the ADA, "auxiliary aids and services" refers to techniques and devices

  to overcome barriers in communicating with people who have visual and hearing impairments,

  among other things. See 42 U.S.C. 12103(1).

         6. Implementing these provisions, see 42 U.S.C. § 12186(b), the Attorney General's

  Title III regulations require public accommodations to "furnish appropriate auxiliary aids and

  services where necessary to ensure effective communication with individuals with disabilities."

  28 C.F.R. § 36.303(c)(1). The regulations specifically list "screen reader software,"

  "magnification software," and "accessible electronic and information technology" as among the

  auxiliary aids that the statute requires. 28 C.F.R. § 36.303(b)(2).



                                                    2	  
  	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 3 of 20



                      7. Plaintiff is sui juris and he is disabled as defined by the ADA and ADA Amendments

  Act of 2008, 42 U.S.C. §12101 (“ADAAA”). Defendant’s failure to design, construct, maintain,

  and operate its website https://www.intermixonline.com/ to be fully and equally accessible to and

  independently usable by Plaintiff, constitutes in Defendants’ denial of full and equal access to its

  website, and therefore denial of its products and services offered thereby in conjunction with its

  physical location(s), resulting in a violation of Plaintiff’s rights under the Americans with

  Disabilities Act (“ADA”).

                      8. Defendant owns and operates the website and INTERMIX stores that are located in

  Florida.

                      9. Plaintiff Raymond T. Mahlberg, a blind veteran of the U.S. military, residing in

  Orlando, Florida brings this action under the Americans with Disabilities Act in Federal Court. 8.

  Blind and visually impaired citizens must use screen reading software1 or other assistive

  technologies in order to access website content.

                      10. Plaintiff cannot use his computer and mobile device browser without the assistance of

  appropriate and available screen reader software to understand websites.

                      11. Defendant’s Website contains digital source code barriers where screen-readers for

  the blind do not work.

                      12. This case arises out of the fact that Defendant INTERMIX HOLDCO INC. has

  operated its business in a manner and way that effectively excludes individuals who are visually

  impaired from access to Defendants’ https://www.intermixonline.com/ website based upon

  Defendant’s failure to provide auxiliary aids and services for effective communications.


  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
  1
        	   “screen	   reader”	   is	   a	   software	   application	   that	   enables	   people	   with	   severe	   visual	   impairments	   to	   use	   a	   computer.	  
  Screen	   readers	   work	   closely	   with	   the	   computer's	   Operating	   System	   (OS)	   to	   provide	   information	   about	   icons,	  
                                                                                                                                                                                                                                                                           	  
  menus,	  dialogue	  boxes,	  files	  and	  folders.
  	  

                                                                                                                                      3	  
  	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 4 of 20



         13. Plaintiff seeks injunctive relief pursuant to 28 U.S.C. §§ 2201 and 2202.

         14. Plaintiff, a legally blind person, is impeded to access and communicate with

  Defendant effectively and timely such that allowing access to Defendants’ various business

  locations; as such impediment as rendered Defendants’ physical places of accommodation not

  fully accessible to the visually impaired.

         15. Plaintiff has attempted to access Defendant’s Website in the past and intends to

  continue to attempt to access Defendant’s Website https://www.intermixonline.com/.

         16. However, unless Defendant is required to eliminate the access barriers at issue and

  required to change its policies so that access barriers do not reoccur on Defendant’s Website

  https://www.intermixonline.com/, Plaintiff will continue to be denied full access to the

  INTERMIX’s website.

                                       JURISDICTION AND VENUE

         17. Plaintiff resides in Orlando, Florida and regularly travels to Palm Beach, to visit his

  friends and family where they go shopping. Defendant has several stores in the State of Florida,

  including stores in South Florida. Venue is proper pursuant to 28 U.S.C. §1391(b), in the

  Southern District of Florida where defendant resides and substantial part of the events giving rise

  to the claims occurred, Personal jurisdiction exists when the Defendant purposefully availed

  itself of the conducting activities within the forum State.

         18. Plaintiff’s claims asserted herein arose in this judicial district.

         19. Plaintiff is a resident of Orlando, FL 32817. Plaintiff was told that there are several

  INTERMIX stores in his area.

         20. This is an action injunctive relief pursuant to Title III of the Americans with

  Disabilities Act, 42 U.S.C. §§12181-12189 (“ADA”), 28 C.F.R. § 36.201 and to prevent



                                                     4	  
  	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 5 of 20



  discrimination, which includes equal access and effective communications with Defendants’

  business. This Court has jurisdiction under 28 U.S.C. §§ 1331 and 1343.

         21. Defendant is subject to personal jurisdiction in this District. Defendant has been and

  is committing the acts or omissions alleged herein in the Southern District of Florida that caused

  injury, and violated rights prescribed by the ADA to Plaintiff. A substantial part of the acts and

  omissions giving rise to Plaintiff’s claims occurred in the Southern District of Florida.

  Specifically, on several separate occasions, Plaintiff has been denied the full use and enjoyment

  of the facilities, goods, and services of Defendant’s website in Palm Beach County, Florida. The

  access barriers Plaintiff encountered on Defendant’s website have caused a denial of Plaintiff’s

  full and equal access multiple times in the past, and now deter Plaintiff on a regular basis from

  accessing Defendant’s website. Plaintiff would like to become Defendant’s patron and access the

  Defendant’s website in the near future but the barriers Plaintiff encountered on Defendant’s

  website have impeded Plaintiff’s full and equal enjoyment of goods and services offered at

  Defendant’s brick-and mortar stores. Defendant INTERMIX is authorized to conduct, and is

  conducting, business within the State of Florida and within the jurisdiction of this court.



                                               THE PARTIES

         22. Plaintiff Mahlberg is a resident of the State of Florida. Plaintiff resides in Orlando.

  Mahlberg is legally blind, and a member of a protected class under the ADA. Whereby, he has a

  disability within the meaning of 42 U.S.C. § 12102(1)-(2), the regulations implementing the

  ADA set forth at 28 CFR §§ 36.101 et seq. and in 42 U.S.C. 3602, §802(h). Plaintiff suffered an

  assault to the back of his head in 2004 which caused damage and atrophy of the optic nerve, and

  as a consequence, is legally blind. Plaintiff is a legally blind individual who has a physical



                                                   5	  
  	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 6 of 20



  impairment that substantially limits the major life activity of seeing. Accordingly, he has a

  disability within the meaning of 42 U.S.C. § 12102 and 28 C.F.R. § 35.104. Plaintiff is a

  qualified individual with a disability within the meaning of 42 U.S.C. § 12131(2), 29 U.S. Code

  § 794 and 28 C.F.R. § 35.104.

          23. Plaintiff cannot use the computer without the assistance of screen reader software.

  Mahlberg is a proficient user of the JAWS and NVDA screen-reader to access the Internet.

  "JAWS,” or "Job Access With Speech" is the most popular screen reading software for

  Windows-based computers. For screen-reading software to work, the information on a website or

  on a mobile application must be capable of being rendered into text. Usually, this means that

  graphics and embedded hyperlinks must include alternative text (known as "alt-text") a

  description of the image that appears when a cursor floats over it or screen-reading software

  detects it.

          24. INTERMIX HOLDCO INC. is a Foreign Profit Corporation. Defendant is the owner

  and operator of a chain of stores under the brand name INTERMIX and his merchandise are

  distributed to hundreds of affiliated and authorized retailers. Defendant has several stores in

  Florida, including INTERMIX located at 218 Worth Ave, Palm Beach FL 33480	  and	  the Town

  Center at Boca Raton in Florida.

          25. Upon information and belief, at all times material hereto, Defendant INTERMIX

  owns, operates, and/or manages the day-to-day affairs and stores of INTERMIX stores that are

  operating within South Florida.

          26. Plaintiff believes, and thereon alleges, that defendants INTERMIX corporate

  affiliates and/or related entities, actively engaged in the sale of clothing in various states

  throughout the country, including Florida.



                                                 6	  
  	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 7 of 20



         27. Plaintiff is further informed that said company is a foreign profit corporation from

  Italy. Defendant’s headquarters and principal corporate offices located in San Francisco-

  California. Said Defendant entities will hereinafter collectively be referred to as “INTERMIX”

  “the Defendant Company” or, where appropriate, “Defendant.”

                                                  FACTS

         28. Defendant is defined as a “Public Accommodation" within meaning of Title III

  because Defendant is a private entity which owns and/or operates “[A] bakery, grocery store,

  clothing store, hardware store, shopping center, or other sales establishment,” 42 U.S.C.

  §12181(7)(E) and 28 C.F.R. §36.104(5).

         29. Each of Defendant’s INTERMIX’s stores are open to the public and each is a place

  of Public Accommodation subject to the requirements of Title III of the ADA and its

  implementing regulation as “[A] bakery, grocery store, clothing store, hardware store, shopping

  center, or other sales establishment,” as defined by 42 U.S.C. §12181(7)(E); §12182, and 28

  C.F.R. Part 36.

         30. INTERMIX stores offer clothing for men and women for sale to the general public.

         31. Defendant has control over its website and mobile application, and/or operates its

  web pages, including image and data content. Defendant owns and operate the domain name

  https://www.intermixonline.com/ that is configured for use by mobile devices such as

  smartphones, as well as regular computer laptops and desktops to access Defendant’s website.

         32. One of the functions of Defendant’s website (available in mobile or computer

  version) is to provide the public information on the various locations of Defendant’s stores that

  sell merchandise. The other function of the website is to sell Defendant’s merchandise.




                                                  7	  
  	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 8 of 20



         33. Defendant’s Website is offered by Defendant as a way for the public to communicate

  with INTERMIX’s merchandise. Defendant’s Website also permits the public to register and

  create an account allows the general public to order and purchase clothing, provides information

  about its merchandise, and (among other things) provides: customer service, locate stores, buy

  bags and shoes online or at the physical store.

         34. The Website is an integral part of the goods and services offered by Defendant’s

  store, because website and physical stores are heavily integrated, since the website allows the

  public the ability to locate Defendant’s stores, retail locations and sells merchandise.

         35. The website is an extension of defendant’s physical stores. By this nexus, between the

  store and the Website is characterized as a Place of Public Accommodation pursuant to Title III,

  42 U.S.C. §12181(7)(E) of the ADA.

         36. Plaintiff is a customer of INTERMIX’s clothing merchandise and his intent to buy

  clothing and fashion merchandise from INTERMIX’s stores. Plaintiff is a clothing lover, thru his

  inquiries he learned there are some INTERMIX’s stores in his area.

         37. As a result of Plaintiff being legally blind, before he embarks on any venture from his

  home, he studies the location where he is seeking to patronize through using the Internet. In the

  case of Plaintiff’s investigation of INTERMIX’s store locations, Plaintiff went to defendant’s

  Website to learn (1) how to navigate to and from INTERMIX’s store locations; (2) the cost of

  INTERMIX’s clothing merchandise; (3) times and hours of operation INTERMIX’s stores in his

  area, so he can arrange transportation with the intent of purchasing INTERMIX’s clothing, (4)

  the exclusive online deals (5) and privacy policy.

         38. Like most consumers, Plaintiff accesses numerous websites at a time to compare

  features, models, quality and prices.



                                                    8	  
  	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 9 of 20



         39. During the plaintiff’s several visits to the website using JAWS and NVDA

  (computer) and Voiceover (mobile) occurring in March 2, 2020 and the last in June 19, 2020,

  the plaintiff encountered multiple access barriers that denied the plaintiff full and equal access to

  the facilities, goods and services offered to the public and made available to the public; and that

  denied the plaintiff the full enjoyment of the facilities, goods, and services of the website, as well

  as to the facilities, goods, and services of Defendant’s locations.

         40. Plaintiff was impeded to patronize INTERMIX stores by Plaintiff being unable to

  learn about INTERMIX location addresses, hours, fashion available online for sale, and the

  ability to create an online account, read the Return and Privacy Policy, among other things

  readily available to sighted individuals.

         41. Plaintiff called Defendant INTERMIX’s store to inquire about new arrivals of men

  clothing as well to find the location of stores in his area. Defendant’s representative failed to

  fully assist Plaintiff and referred him to its Website. Later, Plaintiff found out that the store he

  called was the one at the Boca Raton Town Center, FL.

         42. Following communications with Defendant’s representative, Plaintiff attempted to

  utilize Defendant’s Website as instructed by Defendant’s representative.

         43. Defendant’s Website was inaccessible, so Plaintiff could not (among other things):

         a. Find out about INTERMIX’s clothing for sale at the store and online;

         b. Locate INTERMIX’s stores;

         c. Learn about the INTERMIX’s men clothing and gift card for sale,

         d. Learn about INTERMIX’s Privacy Policy;

         e.       Plaintiff attempted to locate an “Accessibility Notice” on Defendant’s mobile

  and computer website which would direct him to a webpage with contact information for



                                                    9	  
  	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 10 of 20



   disabled individuals who have questions, concerns, or who are having difficulties

   communicating with the business. However, Plaintiff was unable to do so because no such link

   or notice was provided on Defendant’s website.



                                  AMERICAN WITH DISABILITIES ACT

          44. The failure to access the information needed precluded Plaintiff’s ability to patronize

   INTERMIX’s stores because, as a blind individual, Plaintiff needs to plan his outings out in

   detail in order to have the proper financing for a venture, and insure that he arrives at a given

   location.

          45. Title III provides that “no individual shall be discriminated against on the basis of

   disability” in “any place of Public Accommodation.” 42 U.S.C. § 12182(a). As defined in Title

   III, the term “public accommodation” includes a “store and sales establishment” Id. §

   12181(7)(E). Defendant INTERMIX owns and operates stores, the INTERMIX stores.

          46. Technology evolves, in these days, consumers are doing most of their shopping

   online. Defendant’s provision of an e-commerce website is an essential part of the services

   offered and is no different than the customer service to the public as part of INTERMIX stores

   services, privileges and benefit to the public.

          47. Title III ADA Part 36 regulation was amended to integrate section 36.303 Auxiliary

   Aids and Services “A public accommodation shall furnish appropriate auxiliary aids and services

   where necessary to ensure effective communication with individuals with disabilities.”

          48. By this nexus, the website https://www.intermixonline.com/ is characterized as an

   intangible service, privilege and advantage provided by INTERMIX a place of Public

   Accommodation (INTERMIX’s stores) as defined under the ADA, and thus its website is an



                                                     10	  
   	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 11 of 20



   extension of INTERMIX services, privileges and advantages made available to the general

   public by Defendant through its retail brick and mortar stores.

                       49. Defendant’s Website is not designed with consideration for WCAG, Accessible Rich

   Internet Applications (ARIA) software language and Universal design2. This means that images

   and embedded hyperlinks must include alternative description text (known as "alt-text") a

   description of the image that appears when a cursor floats over it or screen-reading software

   detects it. The World Wide Web Consortium (the principal standards-setting body for the web)

   has issued a set of "Web Content Accessibility Guide-lines" (WCAG) to assist developers in

   making their websites accessible to blind people and other individuals with disabilities.

                       50. Plaintiff’s expectation of participating in INTERMIX website, services and privileges

   was eliminated since he could not access Defendant’s https://www.intermixonline.com/ website

   at all to avail himself of the latest services which Defendant offers to the public.

                       51. The access barriers Plaintiff encountered on Defendant’s website have caused a

   denial of Plaintiff’s full and equal access multiple times in the past, and now deter Plaintiff on a

   regular basis from accessing Defendant’s website https://www.intermixonline.com/.

                       52. Plaintiff would like to become Defendant’s patron and access the Defendant’s

   website in the near future but the barriers Plaintiff encountered on Defendant’s

   https://www.intermixonline.com/ website have impeded Plaintiff’s full and equal enjoyment of

   goods and services offered at Defendant’s brick-and mortar stores.

                       53. The fact that Plaintiff could not access the Defendant’s Website and could not

   comprehend the electronic pages contained therein, left Plaintiff excluded from accessing
   	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  	  
   2
         Following	  universal	  design	  principles	  in	  creating	  a	  website	  provides	  access	  to	  all	  users	  regardless	  of	  their	  abilities,	  
   their	  disabilities,	  or	  the	  limitations	  of	  their	  equipment	  and	  software.	  Washington	  University.	   “Universal	  design	  is	  
   the	  design	  of	  products	  and	  environments	  to	  be	  usable	  by	  all	  people,	  to	  the	  greatest	  extent	  possible,	  without	  the	  
                                                                                                                                                                                                                                                                            	  
   need	  for	  adaption	  or	  specialized	  design.”	  Kalbag,	  Laura	  (2017).
   	  

                                                                                                                                     11	  
   	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 12 of 20



   INTERMIX stores, goods and services available from Defendant and further left him with the

   feeling of segregation, rejection, isolation, and unable to participate in his own business

   affairs (such as in this case clothing merchandise) in a manner equal to that afforded to others

   who are not similarly disabled.

          54. Plaintiff’s inability to fully use Defendant’s Website therein has hindered, impeded

   and inhibited Plaintiff’s access to Defendants physical store locations. Plaintiff has suffered as a

   result and has suffered particularized harm and an injury in fact.

          55. Plaintiff cannot make proper arrangements for transportation of himself to the

   INTERMIX’s store locations without the ability to know in advance the INTERMIX’s

   merchandise, goods and services which service is available online through Defendant’s Website.

   Plaintiff also faces a great degree of uncertainty of how to physically travel to Defendant’s

   INTERMIX’s store location. Plaintiff is effectively denied the ability to physically travel to

   Defendant’s INTERMIX’s store.

          56. Plaintiff has a concrete plan to purchase INTERMIX’s brand merchandise when he is

   treated like other members of the public. Consequently, the Plaintiff is unable to determine the

   cost of Defendant’s goods and services, including becoming informed about the INTERMIX’s

   brand merchandise available for purchase.

          57. By denying Plaintiff the opportunity to comprehend INTERMIX’s Website and

   mobile application therein due to Plaintiff’s disability (visual impairment), Defendant has denied

   Plaintiff the opportunity to participate in or benefit from Defendant’s goods and services as

   afforded to the public.

          58. Plaintiff will suffer continuous and ongoing harm from Defendant’s omissions,

   policies, and practices set forth herein unless enjoined by this Court.



                                                    12	  
   	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 13 of 20



           59. On information and belief, Defendant has not offered any form of website and mobile

   application in an accessible format for blind or visually impaired individuals.

           60. Thus, Defendant has not provided full and equal enjoyment of the services, facilities,

   privileges, advantages, and accommodations provided at its stores and authorized retailers.

           61. All Public Accommodations must insure that their Places of Public Accommodation

   provide Effective Communication for all members of the general public, including individuals

   with disabilities.

           62. On information and belief, Defendant is aware of the common access barriers and

   barriers to effective communication within its Website and the electronic pages/data therein

   which prevent individuals with disabilities who are visually impaired from the means to

   comprehend the information presented therein.

           63. Defendant and alike retailers are fully aware of need to provide full access to all

   visitors to its Website as Department of Justice published several communications stating that

   the website is an auxiliary-aid of the physical stores and must be accessible. (September 25, 2018

   letter from Assistant Attorney General) and Title III ADA 28 C.F.R. § 36.303.

           64. Binding case law increasingly recognize that private entities are providing goods and

   services to the public through the websites that operate as places of Public Accommodation

   under Title III.

           65. A person who cannot see, like the Plaintiff in this case, cannot go to Defendant’s

   website and avail themselves of the same privileges. Thus, the Plaintiff has suffered

   discrimination due to Defendant’s failure to provide a reasonable accommodation for Plaintiff’s

   disability.




                                                   13	  
   	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 14 of 20



           66. Plaintiff has no plain, adequate, or complete remedy at law to redress the wrongs

   alleged hereinabove and this suit for injunctive relief is his only means to secure adequate

   redress from Defendant’s unlawful and discriminatory practices.

           67. Notice to Defendant is not required as a result of Defendant’s failure to cure the

   violations. Enforcement of the rights of Plaintiff is right and just pursuant to 28 U.S.C. §§ 2201,

   2202.

           68. The Website is also a place of Public Accommodation pursuant to 42 U.S.C.

   §12181(7)(E) as the public can purchase INTERMIX’s merchandise online through the Website

   (which meets the definition of “sales establishment‟).

           69. The Department of Justice has provided useful guidance regarding website

   accessibility under the ADA, and the binding and persuasive case law in this district has applied

   the Web Content Accessibility Guidelines (“WCAG”) 2.0 or 2.1 to determine accessibility.

           70. Types of website source-code programming errors include (but are not limited to)

   source-code errors which are easily identifiable and are prone to making the website

   inaccessible, that create empty headings and text fields that create confusion for a user that rely

   on the “TAB” key to navigate a web page.

           71. A sampling review of just part of it revealed that the Website is not functional for

   users who are visually impaired. The Website contains several types of errors, easily identifiable

   and correctable, which occur throughout the Website such as:

           a.     Each a element must contain text or an img with an alt attribute. WCAG 2.0 A

                  F89;

           b.     img elements must have an accessible name. WCAG 2.0 A F65;

           c.     All fieldset elements should be labeled with legend elements. WCAG 2.0 A H71;



                                                   14	  
   	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 15 of 20



          d.       Content inserted with CSS is not read by some screen readers, and not available

                  to people who turn off style sheets. WCAG 2.0 A F87;

          e.       Form control HTML has no label. WCAG 2.0 A F68.

          72. More violations may be present on webpages of the Website, and they will be

   determined and proven through the discovery process and expert audit.

          73. Enforcement of Plaintiff’s rights under the ADA is right and just pursuant to 28

   U.S.C. §§ 2201 and 2202 and Title III ADA Subpart E Section 36.501.

          74. Plaintiff has retained the law office of Acacia Barros, Esq. and has agreed to pay a

   reasonable fee for services in the prosecution of this cause, including costs and expenses

   incurred. Plaintiff is entitled to have reasonable attorneys’ fees, costs and expenses paid by

   Defendant INTERMIX.



          COUNT I – VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

          75. Part 36 of Title 28 of the C.F.R. was designed and is implemented to effectuate

   subtitle A of Title III of the ADA, which prohibits discrimination on the basis of disability by

   Public Accommodations and requires places of Public Accommodation to be designed,

   constructed, and altered in compliance with the accessibility standards established by Part 36

   Regulation.

          76. Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

   individuals with disabilities the opportunity to participate in or benefit from the goods, services,

   facilities, privileges, advantages, or accommodations of an entity. 42 U.S.C. § 12182(b)(1)(A)(i).

          77. Under Section 302(b)(1) of Title III of the ADA, it is unlawful discrimination to deny

   individuals with disabilities an opportunity to participate in or benefit from the goods, services,



                                                   15	  
   	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 16 of 20



   facilities, privileges, advantages, or accommodation, which is equal to the opportunities afforded

   to other individuals. 42 U.S.C. § 12182(b)(1)(A)(ii).

          78. Under Section 302(b)(2) of Title III of the ADA, unlawful discrimination also

   includes, among other things:

                  [A] failure to make reasonable modifications in policies, practices, or
                  procedures, when such modifications are necessary to afford such goods,
                  services, facilities, privileges, advantages, or accommodations to individuals
                  with disabilities, unless the entity can demonstrate that making such
                  modifications would fundamentally alter the nature of such goods, services,
                  facilities, privileges, advantages or accommodations; and a failure to take such
                  steps as may be necessary to ensure that no individual with a disability is
                  excluded, denied services, segregated or otherwise treated differently than other
                  individuals because of the absence of auxiliary aids and services, unless the
                  entity can demonstrate that taking such steps would fundamentally alter the
                  nature of the good, service, facility, privilege, advantage, or accommodation
                  being offered or would result in an undue burden. 42 U.S.C. §
                  12182(b)(2)(A)(ii)-(iii).



          79. The acts alleged herein constitute violations of Title III of the ADA, and the

   regulations promulgated thereunder. Plaintiff, who is a member of a protected class of persons

   under the ADA, has a physical disability that substantially limits the major life activity of sight

   within the meaning of 42 U.S.C. §§ 12102(1)(A)-(2)(A). Furthermore, Plaintiff has been denied

   full and equal access to the Website, has not been provided services that are provided to other

   patrons who are not disabled, and has been provided services that are inferior to the services

   provided to non-disabled persons. Defendant has failed to take any prompt and equitable steps to

   remedy its discriminatory conduct. These violations are ongoing.

          80. In addition, Defendant’s representatives within its store locations have referred

   customers to Defendant’s Website. By Defendant’s representatives referring the public visually

   impaired individuals to its Website for basic information needed to shop at a INTERMIX store,

   instead of providing such information at the physical store locations, the Website has been

   rendered an integral part of Defendant’s physical store locations. Thus, the failure of that


                                                         16	  
   	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 17 of 20



   Website contained therein to be accessible to visually impaired individuals impedes visually

   impaired individuals (such as Plaintiff) from access to Defendant’s physical store locations.

          81. The ADA applies to the Defendant’s Website, as the Website is a place of Public

   Accommodation for the following reasons: (1) the statutory construction of the ADA

   demonstrates its applicability is not limited to physical “brick and mortar” locations; (2)

   Congress‟ intent was for the ADA to be responsive to changes in technology; and (3) the

   Department of Justice has interpreted the ADA to apply to websites.

          82. No notice is required because under Title III of the ADA, 42 U.S.C. §

   12182(b)(1)(A)(II), it is unlawful discrimination to deny individuals with disabilities or a class of

   individuals with disabilities an opportunity to participate in or benefit from the goods, services,

   facilities, privileges, advantages, or accommodation, which is equal to the opportunities afforded

   to other individuals.

          83. Defendant is in violation of the ADA by creating barriers for individuals with

   disabilities who are visually impaired and who require the assistance of interface with screen

   reader software to comprehend and access websites and electronic documents. These violations

   are ongoing.

          84. As a result of the inadequate development and administration of Defendant’s

   Website, Plaintiff is entitled to injunctive relief pursuant to 42 U.S.C. §12133 and §12188, also

   28 C.F.R. §36.501 to remedy the discrimination.

          85. Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant Plaintiff

   Mahlberg injunctive relief; including an order to:

                   a) Require Defendant take the necessary steps to make the Website readily

                      accessible to and usable by visually impaired users, and during that time



                                                    17	  
   	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 18 of 20



                     period prior to the https://www.intermixonline.com/ website’s being readily

                     accessible, to provide a temporary alternative method for individuals with

                     visual impairments to access the information available on the Website until

                     such time that the requisite modifications are made. Title III American with

                     Disabilities Act Part 36 Regulation;

                  b) Require Defendant to provide periodic maintenance of the accessible website

                     thru the appropriate auxiliary aids such that individuals with visual

                     impairments will be able to always receive effectively communication with

                     the Website for purposes of viewing and locating INTERMIX stores and

                     becoming informed of and signing up for INTERMIX merchandise online,

                     and of viewing electronic documents provided to the public within

                     Defendant’s Website;

                  c) During the time period prior to the Website’s being designed to permit

                     individuals with visual impairments to effectively communicate, requiring

                     Defendant to provide an alternative method for individuals with visual

                     impairments to effectively communicate so they are not impeded from

                     obtaining the goods and services made available to the public. Title III ADA

                     Part 36 Regulation.

          86. For all of the foregoing, the Plaintiff has no adequate remedy at law.



                                           DEMAND FOR RELIEF

             WHEREFORE, Plaintiff RAYMOND T. MAHLBERG hereby demands judgment

   against Defendant “INTERMIX Holdco Inc.” and requests the following injunctive relief



                                                   18	  
   	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 19 of 20



   permanently enjoin Defendant from any practice, policy and/or procedure which will deny

   Plaintiff equal access to, and benefit from Defendant’s services and goods, as well as the Court:

                 a.   That the Court issue a Declaratory Judgment that determines that the

                      Defendants' website at the commencement of the subject lawsuit is in

                      violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §

                      12181 et seq.;

                 b.   That the Court enter an Order directing Defendants to continually update and

                      maintain their computer version of the defendant’s website and INTERMIX’s

                      website to ensure that it remains fully accessible to and usable by visually

                      impaired individuals;

                 c.   That the Court issue an Injunctive relief order directing Defendants to alter

                      their website to make it accessible to, and useable by, individuals with

                      disabilities to the full extent required by Title III of the ADA;

                 d.   That the Court enter an Order directing Defendants to evaluate and neutralize

                      their policies and procedures towards persons with disabilities for such

                      reasonable time so as to allow Defendants to undertake and complete

                      corrective procedures;

                 e.   That the Court enter an award of attorney’s fees, costs and litigation expenses

                      pursuant to 42 U.S.C. § 12205; and Title III of the ADA Section 36.505.


                                    DEMAND FOR JURY TRIAL

                  Pursuant to Fed. R. Civ. P. 38(b), Plaintiff demands a trial by jury on all questions

          of fact the Complaint raises. Plaintiff hereby demands a jury trial for all claims so triable.



                                                    19	  
   	  
Case 9:20-cv-81012-XXXX Document 1 Entered on FLSD Docket 06/26/2020 Page 20 of 20



                                                           Respectfully submitted,

                                                           Dated: June 26, 2020.


                                                            s/Acacia Barros
                                                            Attorney for Plaintiff
                                                            ACACIA BARROS, P.A.
                                                            Acacia Barros, Esq.
                                                            FBN: 106277
                                                            11120 N. Kendall Dr., Suite 201
                                                            Miami, Florida 33176
                                                            Tel: 786-319-0002
                                                            ab@barroslawfirm.com


                                      CERTIFICATE OF SERVICE


           I hereby certify that on this 26th day of June 2020 that the foregoing document has been

   filed      using        CM/ECF system and will be served via email when Defendant’s counsel

   enters an appearance.




                                                  20	  
   	  
